Debt on an obligation. Two made a lease for years, by indenture, and covenanted that the lessee should not be disturbed, nor any incumbrance made by them; one of the lessors made a lease to a stranger, who disturbed, etc. The condition was to perform covenants.
CURIA [absente CREW, C. J.] It is a breach. For them shall not be taken jointly. But if either of them disturbs the lessee, the condition is broken. 2 R., 3, 12. A release to two inures in joint or several actions. Judgment for the plaintiff. Noy, 86; Poph., 200.